
	
		III
		110th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the cultural and historical
		  significance of the Chinese New Year or Spring Festival.
	
	
		Whereas the Chinese New Year is celebrated on the second
			 new moon following the winter solstice;
		Whereas February 7, 2008, marks the first day of the
			 Chinese New Year for 2008, also known as the Year of the Rat or the Year of Wu
			 Zi;
		Whereas the Chinese New Year festivities begin on the
			 first day of the first lunar month and end 15 days later with the celebration
			 of the Lantern Festival;
		Whereas there are approximately 3,500,000
			 Chinese-Americans in the United States, many of whom will be commemorating this
			 important occasion;
		Whereas this day will be marked by celebrations throughout
			 our country as Chinese-Americans gather to watch the dragon and lion dances;
			 and
		Whereas the United States Postal Service will debut a new
			 stamp series for the 12 animals in the Chinese calendar on February 9, 2008,
			 with the series continuing through 2019: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 cultural and historical significance of the Chinese New Year or Spring
			 Festival;
			(2)in observance of
			 the Chinese New Year, expresses its deepest respect for Chinese-Americans and
			 all those throughout the world who will be celebrating this significant
			 occasion; and
			(3)wishes
			 Chinese-Americans and all those who observe this holiday a happy and prosperous
			 new year.
			
